 J n the Matter of GONDRANDSHIPPINGCOMPANY, INC.andLOCAL 1,UNITED OFFICE &`PROFESSIONAL WORKERS OFAMERICA, C. I. O.Case No. 2-B-5186.-Decided February 13,1945Mr. Arthur A. Atha,of New York City, and,31r.Ernest B. Binder,of Great Neck, L. I., N. Y., for the Company.Miss Mildred Yawn,of New York City, for the Union.Mr. Julius Kirle,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Local 1, United Office & ProfessionalWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Gondrand Shipping Company, Inc., New York City,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jerome I.Macht, Trial Examiner.Said hearing was held at New York City, onJanuary 15, 1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of-FACT1.THE BUSINESS OF THE COMPANYGondrand Shipping Company, Inc., a New York corporation withits principal offices of New York City, is engaged in internationaltransportation between the United States and foreign countries and theclearance thereof through the Customs. It maintains sales offices invarious states of the United States and foreign countries. In connec-60 N. L. R. B., No. 110.584 GONDRAND SHIPPING COMPANY, INC.585tion with these operations, and as an adjunct thereto, the stockholdersof the Company operate the Gondrand Transport Company, also aNew York corporation, which handles the Customs clearances and thelicenses for clearance to the Company's customers.,We are con-cerned herein solely with the Company's New York offices.During theyear ending January 15, 1945, the Company transported merchandisevalued in excess of $10,000,000, 80 percent of which was shipped fromthe United States to foreign countries, and 20 percent of which camein to the United States from foreign countries.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 1, United Office & Professional Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargainingrepresentative of certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.-A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties substantially agree that the' appropriate unit shouldcomprise all office employees of the Company 3 at its New York offices,including those listed in Appendix A, but excluding the president, vice,president and secretary, and assistant secretary, who is also the office'All of the stock in the Gondrand Transport Company is owned by its president andvice president who are also officers of the Company and owners of substantially all of thestock in the Company.The Gondrand Transport Company has no employees listed on thepay roll as such. It shares the office of the Company and all of its work is performed bythe latter employees who are paid by the Company for such work and adjustments there-for made annually between the two corporations.'The Field Examiner reported that the Union submitted 37 cards ; that the names of 32persons appearing on the cards were listed on the Company's pay roll which contains thenames of 85 employees in the unit claimed appropriate;and that the cards were datedfrom June 1944,to December 1944.aSee footnote 1,supra. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager.The parties disagree, however, with respect to the statusof the following categories whom the Union would exclude and theCompany include :-O Beers of the Company.The'treasurer of the Company performsthe duties usually associated with the treasurer of a corporation. Inaddition, he is also the head of a department. The assistant treasurercosigns checks, and is secretary to, and under the immediate super-vision of the president of the Company.Although elected officers 'forthe convenience of the Company, the duties of the foregoing employees,as designated in the bylaws of the Company, are those usually asso-ciated with such officers of a corporation and are in no way limited.We are of the opinion and find that these employees are part of man-agement.We shall, therefore, exclude them from the unit.O icers of the Gondrand Transport Company.The vice presidentof the Gondrand Transport Company, who is also a director thereof, isthe entry-clerk department head and performs duties of a highly tech-nical nature requiring the passing of a United States Customs Adminis-tration examination to qualify for such work. The treasurer of Gond-rand Transport Company cosigns checks, and, although designatedas entry clerk on the pay roll of the Company, performs work similarto the vice president.Although these employees were elected officersof Gondrand Transport Company solely for the purpose of qualifyingthem as entry clerks under the United States Customs Administrationregulations, their duties, as designated in the bylaws of the corporation,are those usually associated with such officers of a corporation and arein no way limited.We are of the opinion and find that these employeesare a part of management.We shall, accordingly exclude them.Heads of departments.'The Company employs heads of depart-ments, who direct from 4 to 14 employees in each department, receive$10 to $15 per week more than the other office employees, are not paidovertime as are the other office employees, and are responsible for thework performed in their respective departments.They take care ofminor grievances and discipline employees for minor infractions, andotherwise report the insubordination or inefficiency of employees to theofficemanager, president, or the vice president who takes the necessarydisciplinary action.We are of the opinion; and find, that the heads ofdepartments fall within the Board's customary definition of super-visory employees.We shall exclude them.--Paymaster.The paymaster prepares the Company's pay roll andenjoys the same status, pay, and working conditions as the heads ofdepartments whom we have above excluded.We shall exclude him.Sales representative.The duties of the sales representative are pri-marily concerned with contacting customers outside the office.Whattime he spends in the office is devoted to taking care of correspondence GONDRAND SHIPPINGCOMPANY, INC.587pertainingto his-saleswork.We are of the opinion that the duties ofthe sales representative are sufficientlydifferent from those of theother employees to warrant his exclusionfrom the unit; we shallexclude him.We findthat all office employeesof the Company at its New Yorkoffices, includingthose employeeslfsted inAppendix A, but excludingofficers ofthe Company,officers ofthe Gondrand Transport Company,heads of departments,paymaster,sales representative,and all othersupervisory employees with authority to hire, promote, discharge,discipline,or otherwiseeffect changesin the statusof employees, oreffectivelyrecommendsuch action, constitute a unit appropriate forthe purposesof collective bargainingwithinthe meaningof Section 9(b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees=in the appropria.te_unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby /DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gondrand Ship-ping Company,Inc., NewYork City,an election by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations,-amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did notwork during-the said pay-roll period because they were ill or on vacationor tempo-rarily laid off,and including employees in the armed forces of theUnited States who present,themselves in person at the polls,but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection to determine whether or not they desire to be represented byLocal 1, United Office & Professional Workers of America, C. I. 0.,for the purposes of collective bargaining.APPENDIX ABookkeepersBookkeeper-stenographersBookkeeping machine operatorsClerks-bookkeeping departmentClerks-traffic departmentConsular-invoice clerksCorrespondents'Custom House clerksAssistant bookkeepersAssistant billing clerksBilling ClerksChecking clerksAssistant import clerksExport clerksFiling clerksImport clerksInsurance clerks-Mail clerksMessengersPay-roll clerk, bookkeepersSteno-typists, assistant bookkeep--ersSteno-typists and bookkeepersSteno-typistsTelephone operatorsTraffic clerksTypists-traffic departmentTypistsk